NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                         No. 16-3780
                                        _____________

                              UNITED STATES OF AMERICA

                                               v.

                                      WILLIS WHEELER,

                                                        Appellant
                                        _____________

                    On Appeal from the United States District Court for the
                              Western District of Pennsylvania
                               (D.C. No. 2-12-cr-00092-003)
                            District Judge: Hon. Cathy Bissoon
                                       _____________

                                     Argued: April 12, 2018

   Before: CHAGARES, VANASKIE, Circuit Judges, and BOLTON, District Judge

                                (Opinion Filed: July 12, 2018)

      Lisa B. Freeland
      Renee Pietropaolo (ARGUED)
      Anjali Biala
      Office of Federal Public Defender
      1001 Liberty Avenue
      1500 Liberty Center
      Pittsburgh, PA 15222

             Counsel for Appellant




      
         The Honorable Susan R. Bolton, Senior United States District Judge for the
District of Arizona, sitting by designation.
       Soo C. Song
       Donovan J. Cocas (ARGUED)
       Laura S. Irwin
       Office of United States Attorney
       700 Grant Street, Suite 4000
       Pittsburgh, PA 15219

                Counsel for Appellee
                                       ________________

                                           OPINION
                                       ________________

CHAGARES, Circuit Judge.

           Willis Wheeler appeals from his conviction after a jury trial of conspiracy to

distribute one kilogram or more of heroin, possession with intent to distribute 100 grams

of heroin, and possessing a firearm despite being a convicted felon. Wheeler raises

myriad challenges to the admissibility of a number of statements made by case agents and

Government experts; the sufficiency of the evidence; the admissibility of evidence

acquired after an allegedly warrantless search of an apartment used by Wheeler; the

District Court’s refusal to give a multiple conspiracies instruction; and the admission of

evidence seized from an alleged co-conspirator nearly a year after the termination of the

conspiracy. As explained below, we find these arguments lack merit, so we will affirm.

                                               I.




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
                                             2
       The investigation culminating in Wheeler’s conviction began with the FBI’s Safe

Streets Gang Task Force investigation, beginning in March 2011, of heroin distribution

by gang members in the East Hills Housing Project in Pittsburgh. Through undercover

agents and wiretaps, the investigators determined that Richard Bush was one of the

group’s drug makers and that Bush procured his drug-making material (other than the

heroin itself) from Mayank Mishra. Mishra owned Rock America, a store that ostensibly

sold concert “swag,” but whose real profit came from the sale of stamp bags (used to

package heroin for individual sale), diluents (cutting agents), and other drug

paraphernalia to Pittsburgh drug dealers. Investigators intercepted calls between Bush

and Mishra, in which, for instance, Bush ordered diluents and cases of colored and

personalized stamp bags and discussed his heroin recipe.

       In these conversations, Bush described his heroin-processing lab; how even

breathing in the fumes there made him “high as a motherf****r”; and repeatedly

referenced his “dude,” “man,” or “guy” who advanced the money to make purchases

from Mishra, who warned him that he thought Mishra’s shop had been raided, and to

whom Bush would recount drug-testers’ one-to-ten ratings of the quality of the heroin

that Bush produced. Supplemental Appendix (“Supp. App.”) 12. Further investigation

revealed that Bush’s lab was in his 10-by-10 foot basement, accessible from his attached

garage. In January 2012, officers set up a pole camera overlooking the garage. From the

footage, they identified Wheeler, who would arrive at Bush’s home, use a remote in his

car to open the garage door, and would often stay for seven or more hours.

                                             3
       Wheeler would text Bush that he was on his way over, but based on a comparison

of the expected travel time between Wheeler’s home and Bush’s with Wheeler’s actual

arrival time, investigators believed that Wheeler was making a stop before reaching Bush.

Allegheny County Sheriff’s Deputy Richard Barrett — a lead investigator — believed

that Wheeler was stopping at a stash house to pick up raw heroin. Few calls were

intercepted between Bush and Wheeler. However, in one call between Bush’s wife

Sylvia and Bush, Sylvia told Bush that Wheeler was “downstairs in the basement,” to

which Bush replied, “Alright, tell him I’ll be there.” Supp. App. 88. Other calls

appeared to show Wheeler asking Bush what stamp bags to buy (the “joints” call) and

Wheeler telling Bush that he thought he was being surveilled by police (the “weird” call).

Given this information, investigators believed that Wheeler was Bush’s heroin supplier.

       Police executed simultaneous search warrants on Bush and Wheeler (as well as

their homes and cars) on March 14, 2012. Given the investigators’ belief that Wheeler

had in the past spotted their surveillance, they followed Wheeler’s car by airplane to

ascertain where he stopped before going to Bush’s. Wheeler led investigators to a multi-

unit complex at 500 Mills Avenue, where he spent 30 minutes before continuing towards

Bush’s, at which point officers arrested him. The search of his car turned up 186 grams

of 86 percent pure heroin in his glove compartment; $28,000 in cash, rubber bands, bill-

wraps for thousand-dollar bills, and a loaded handgun were found at his home. At the

direction of the Assistant United States Attorney (“AUSA”) on the case, officers used

keys seized from Wheeler to enter the Mills Avenue complex. Unsure of which unit

                                             4
Wheeler had accessed, police — again on the AUSA’s instructions — tested the keys on

various doors until they found a lock that the keys opened. Officers did a protective

sweep of the apartment, pending a search warrant. After obtaining the warrant, a search

revealed drug paraphernalia and a locked safe containing 761.2 grams of heroin.

       During the simultaneous search of Bush’s home, police discovered Bush’s heroin

lab, guns, drug paraphernalia, and a large amount of heroin of varying purities (that is, at

different stages of the cutting or diluting process, in preparation for sale). Specifically,

officers discovered 287.1 grams of 43.2 percent pure heroin, nearly 8,900 stamp bags

containing 26.4 percent pure heroin, and 700 stamp bags containing 28 percent pure

heroin. An officer testified that the odor of the heroin and diluents in the basement was

so strong that he and other officers experienced headaches that night and the next day.

Nearly a year later, in February 2013, a search of Mishra’s home uncovered more than

$900,000 in cash, cases of stamp bags (including gold, clear, and white bags), and drug-

making paraphernalia. More stamp bags and paraphernalia were found at Rock America.

       A superseding indictment was issued in March 2013 against Bush, Mishra, and

Wheeler. As relevant here, Count One charged all three with conspiracy to distribute one

kilogram or more of heroin from August 2011 to March 2012, in violation of 21 U.S.C.

§ 846. Count Three charged just Wheeler with possession with intent to distribute 100

grams of heroin, in violation of 21 U.S.C. § 841. Count Seven charged just Wheeler with

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922. All three



                                              5
defendants pleaded not guilty, but Wheeler’s trial was severed after his counsel died. On

December 18, 2015, a jury convicted Bush and Mishra on all counts they faced.1

      Wheeler’s trial began in April 2016. The Government offered the testimony of the

chemist who tested the drugs and the case agents involved in the investigation and

arrests, and the expert testimony of Pennsylvania State Police Trooper Michael Warfield

concerning illegal drug trafficking. Wheeler’s defense conceded that Bush and Mishra

conspired with each other, but argued that Wheeler and Bush were merely friends and

that Wheeler had never met or spoken with Mishra, and so denied participation in the

Bush–Mishra conspiracy. Wheeler advanced an alternative theory that the conspiracy’s

supplier was a Detroit-based man named Dean Floyd, with whom Bush had several

conversations. The jury convicted Wheeler on all three counts, and he timely appealed.2

                                           II.

      Wheeler first argues that two of the Government’s principal investigators —

Deputy Barrett and FBI Special Agent David Hedges — repeatedly offered opinion

testimony in violation of Federal Rule of Evidence 701. After a careful review of the

record, we conclude that most of the challenged statements were either (1) elicited by

defense counsel on cross-examination or on re-direct in response to evidence adduced




      1
          Bush and Mishra separately appealed their convictions, which we affirmed in a
non-published opinion. See United States v. Bush, Nos. 16-2778, 16-3360, --- F. App’x
---, 2018 WL 3323477 (3d Cir. July 6, 2018).
        2
          The District Court had jurisdiction under 18 U.S.C. § 3231; this Court has
jurisdiction under 28 U.S.C. § 1291.
                                               6
through defense counsel’s cross-examination (and so cannot be raised on appeal), or (2)

not objected to (and thus are reviewable for plain error). The few challenged statements

that remain either did not violate Rule 701 or, if they did, were harmless.

                                              A.

       We review a trial court’s objected-to evidentiary rulings for abuse of discretion,

United States v. Green, 617 F.3d 233, 239 (3d Cir. 2010), but review for plain error

where counsel did not object during the witness’s testimony, United States v. Gambino,

926 F.2d 1355, 1362–63 (3d Cir. 1991). Under our abuse of discretion review, we will

overturn a trial court’s evidentiary ruling only if the “decision is ‘arbitrary, fanciful, or

clearly unreasonable’ — in short, where ‘no reasonable person would adopt the district

court’s view.’” Green, 617 F.3d at 239 (quoting United States v. Starnes, 583 F.3d 196,

214 (3d Cir. 2009)). Plain error review is even more exacting. Under this standard, we

will “grant relief only if we conclude that (1) there was an error, (2) the error was ‘clear

or obvious,’ and (3) the error ‘affected the appellant’s substantial rights.’ If those three

prongs are satisfied, we have ‘the discretion to remedy the error — discretion which

ought to be exercised only if the error seriously affect[s] the fairness, integrity, or public

reputation of judicial proceedings.’” United States v. Stinson, 734 F.3d 180, 184 (3d Cir.

2013) (citations omitted) (quoting Puckett v. United States, 556 U.S. 129, 135 (2009)).

       Rule 701 permits lay witnesses to testify concerning their opinions to the extent

that those opinions are “rationally based on the witness’s perception,” are “helpful to

clearly understanding the witness’s testimony or to determining a fact in issue,” and are

                                               7
“not based on scientific, technical, or other specialized knowledge within the scope of

Rule 702.” Fed. R. Evid. 701. It is improper to call a lay witness for the purpose of

soliciting testimony that is based on knowledge acquired from a source other than their

“first-hand witness to a particular event,” United States v. Fulton, 837 F.3d 281, 291 (3d

Cir. 2016) (quoting United States v. Freeman, 730 F.3d 590, 597 (6th Cir. 2013)), who

opines concerning what conclusions to draw from the facts such that they “usurp[] the

jury’s role as fact finder,” id., or who offers an opinion or inference that the witness is in

no “better position than the jurors to form,” id. 292. If such testimony is improperly

admitted by the district court, the opposing party may challenge the ruling on appeal.

       There are, however, exceptions to this general rule of appealability, such as that “a

party introducing evidence cannot complain on appeal that the evidence was erroneously

admitted.” Ohler v. United States, 529 U.S. 753, 755 (2000). Such a circumstance may

arise where the improper testimony is initially solicited by the party seeking to challenge

the testimony (invited error), see Trouser Corp. of Am. v. Goodman & Theise, Inc., 153

F.2d 284, 287–88 (3d Cir. 1946), or in rebuttal in response to the opposing party’s own

solicitation of improper testimony from that same witness (opening the door), see United

States v. Georgiou, 777 F.3d 125, 144 (3d Cir. 2015). In either circumstance, the party

who elicited the improper testimony cannot on appeal challenge its admissibility.

                                             B.

       The majority of the alleged Rule 701 violations are unappealable because they

were either adduced by defense counsel or properly elicited by the Government in

                                               8
response to testimony adduced by defense counsel. On reply and at argument, Wheeler

did not contest these principles, but insisted that defense counsel’s questioning was

required to “deal with the [trial] court’s adverse, faulty rulings” which had excluded

much of the evidence that defense counsel elicited via cross-examination of the

Government’s witnesses, and so should not be understood as opening the door to the

proffered testimony. Reply Br. 6. To the extent that this position has any legal support,

Wheeler has not presented it. But even if he did, his argument fails because it is

predicated on his claim that defense counsel was forced into eliciting these statements by

the District Court’s “faulty rulings,” rulings which Wheeler does not challenge on appeal.

       Accordingly, we conclude that Wheeler cannot on appeal challenge the following

statements: (1) Barrett’s opinion, on cross-examination and clarified on re-direct, that

based on “the investigation,” Bush was buying diluent from Mishra for himself to cut

drugs, rather than to resell the diluent, Appendix (“App.”) 564–65, 594; (2) Barrett’s

opinion, on re-direct in response to specific questioning by defense counsel, that Floyd

was not Bush’s supplier and that Bush’s had lied to Floyd on one of the calls; (3)

Barrett’s testimony, on re-direct after defense counsel explicitly asked for his opinion,

that he believed that Wheeler was the supplier rather than Floyd; and (4) Hedges’

testimony on cross-examination that investigators never intercepted Floyd’s calls because

they lacked evidence that could have supported a wiretap.




                                             9
                                            C.

       Defense counsel failed to object to two of the five remaining challenged

statements, so we review their admission for plain error.

       The first is Hedges’ narrative concluding that Floyd was not the supplier, in

essence because he was not Wheeler. We agree that Hedges’ testimony that Wheeler was

“the supplier of the heroin to Mr. Richard Bush,” App. 891, is an opinion concerning the

ultimate issue that “merely tells the jury what result to reach” based on evidence just as

much before the jury and is accordingly improper, Fulton, 837 F.3d at 291 (quoting

United States v. Stadtmauer, 620 F.3d 238, 262 (3d Cir. 2010)). Nevertheless, its

admission was not plainly erroneous because even if the error were clear or obvious —

and there is reason to think it was not, see United States v. Jackson, 849 F.3d 540, 555

(3d Cir. 2017) (holding opinion testimony that was improper under Fulton not plainly

erroneous when offered, as here, in a trial predating Fulton) — Wheeler has not shown

that the statement prejudiced him. First, the testimony is very similar to what Barrett said

on re-direct, discussed above, which Wheeler cannot challenge. Because substantially

the same statement was permissibly before the jury, Wheeler cannot show that Hedges’

additional statement affected the outcome of the trial. Cf. United States v. Salli, 115 F.2d

292, 294 (2d Cir. 1940) (concluding that improper testimony did not require mistrial

where it “added very little to what was already in evidence”). Moreover, defense counsel

effectively relied upon the statement in summation as proof that Barrett and Hedges were



                                             10
untrustworthy and biased witnesses. Where defense counsel used the testimony in

support of their case, they can hardly complain that it also prejudiced them.

       The second statement is Hedges’ description of 500 Mills Avenue as Wheeler’s

“second location,” App. 898, which Wheeler complains was an assertion that the Mills

Avenue apartment was Wheeler’s stash house. However, this interpretation is belied by

the record, which makes clear that the statement was a factual description that the drugs

were found at the second place that Wheeler went on the day he was arrested. Because it

was not an opinion — let alone clearly so — that it was Wheeler’s stash house, the

District Court did not clearly err by failing to sua sponte preclude this testimony.

                                            D.

       Finally, Wheeler challenges the admission of three statements to which he

contemporaneously objected and has not waived his right to appeal.

       Barrett made the first two statements when describing how the officers prepared to

execute the arrests on March 14. Barrett detailed how the investigators reached their

conclusion that Wheeler was stopping somewhere before going to Bush’s house, and

explained that they followed Wheeler by airplane because they had determined he was

“very surveillance conscious.” App. 683–84, 686. Wheeler complains again that this

explanation implied that the Mills Avenue apartment was Wheeler’s stash house and that

Barrett’s comment about surveillance was based on a mistake of fact, namely the

incorrect belief that Wheeler discarded his phone after spotting police surveillance. We

conclude that neither statement violated Rule 701.

                                             11
       Barrett never testified that the Mills Avenue apartment was a stash house. Rather,

his statement was made to explain why the agents set up their arrest plan the way they

did, based around their assumption that Wheeler “was stopping somewhere” and their

desire “to figure out where.” App. 686. He did not opine about why the trip took so long

or the nature of Wheeler’s relationship to the place where he stopped, and so did not run

afoul of Rule 701’s limitations on lay opinion testimony. Regarding the surveillance

comment, as Wheeler’s brief concedes, the basis for Barrett’s statement was not the

belief that Wheeler discarded his phone, but that immediately after the police thought that

Wheeler had spotted them, Wheeler called Bush saying that something “[w]eird as hell”

was going on and “somebody was watching or something.” Supp. App. 26. Barrett’s

role as the agent listening to wiretaps means that he had personal awareness of that call,

which informed how he, as one of the lead agents, structured the arrests. This testimony,

which showed Barrett’s state of mind based on observing Wheeler’s phone call and that

“informed the jury of [his] attentiveness and cautiousness in approaching” the arrest, was

not an opinion and was admissible under Rule 701. United States v. Christian, 673 F.3d

702, 709 (7th Cir. 2012).

       Wheeler’s final Rule 701 challenge concerns Barrett’s testimony that, in a key call

between Bush and Wheeler, “joints” referred to empty stamp bags. Barrett agreed that

“joints” had no fixed meaning and that he had no personal knowledge derived from this

particular investigation to support his interpretation of “joints” in the call. Indeed, in

concluding that “joints” meant stamp bags, Barrett explained that “from the context of

                                              12
this conversation, when he’s talking about colors, I interpret it to mean sleeves or the

stamp bags,” App. 629–30, highlighting that he reached this conclusion not based on any

personal familiarity with the way that Bush and Wheeler had used the word “joints,” but

based on the context of the call that was equally apparent to the jurors. Accordingly,

Barrett’s testimony fails Rule 701’s helpfulness requirement because he had no special

insight to offer and was “no better suited than the jury to make the judgment at issue.”

Fulton, 837 F.3d at 293 (quoting United States v. Meises, 645 F.3d 5, 16 (1st Cir. 2011)).

Because the “‘value’ of [Barrett’s] testimony regarding the phone [calls] was to ‘tell the

jury what result to reach,’” the testimony is inadmissible under Rule 701. Id. at 293–94

(quoting United States v. Garcia, 413 F.3d 201, 210 (2d Cir. 2005)).

       Nevertheless, the testimony was harmless. An erroneous “evidentiary ruling is

harmless error when ‘it is highly probable that the error did not affect the result.’” United

States v. Friedman, 658 F.3d 342, 352 (3d Cir. 2011) (quoting Hill v. Laeisz, 435 F.3d

404, 420 (3d Cir. 2006)). Just as the context of the call allowed Barrett to infer that

“joints” referred to stamp bags, so too would the context all but certainly lead the jury to

that conclusion. In the “joints” call, Wheeler asks Bush what color “joints” to buy, and

Bush replies that he should buy gold or white ones. In response to Wheeler’s concern

that those colors might not be in stock, Bush says to buy brown joints, which Wheeler

confirms are “[l]ike the ones you got.” Supp. App. 25. Viewed in connection with a

conversation, also before the jury, in which Bush discusses ordering white and gold

stamp bags from Mishra, as well as the fact that Mishra was found in 2013 to have stamp

                                             13
bags matching those colors, it is almost inescapable that Bush and Wheeler were in fact

discussing the purchase of stamp bags. Indeed, the obviousness of the call’s subject was

the core of the Government’s contention in summation. Ridiculing the defense’s

argument that “‘joints’ could mean a gun, ‘joints’ could mean a basketball game, ‘joints’

could mean a place,” the Government asked rhetorically whether the call was discussing

“a gold gun,” “gold basketball game, or “gold place? No.” App. 1222. Although Barrett

was in no better position than the jury to interpret the call, even without his intervention,

“the jury on its own could review the calls that [Barrett] wrongfully interpreted to reach

its own conclusion as to their meaning in light of” the prior calls discussing colored

stamp bags, the colored stamp bags at Mishra’s, and the call’s obvious context. Jackson,

849 F.3d at 555. That independent review would have led the jury to the same

conclusion that Barrett reached, so his improper testimony did not affect the result and

was harmless.

                                            III.

       Wheeler next challenges the testimony of the Government’s expert on the drug

trade — Trooper Warfield — concerning (1) his view of the meaning of “joints” in the

above-discussed call, (2) his opinion that the call indicated that Bush and Wheeler “are

working together,” and (3) his interpreting ambiguous phrases in communications

between Wheeler and Bush that were not drug code. In this Circuit, “[b]ecause the

primary purpose of coded drug language is to conceal the meaning of the conversation

from outsiders through deliberate obscurity, drug traffickers’ jargon is a specialized body

                                             14
of knowledge and thus an appropriate subject for expert testimony.” United States v.

Gibbs, 190 F.3d 188, 211 (3d Cir. 1999). We review the District Court’s decision to

allow expert testimony concerning a given subject for abuse of discretion. Id. As

discussed below, although we conclude that Warfield exceeded the scope of his expertise

when interpreting vague, rather than coded language, the error was harmless.

       Warfield explained that “joints” usually means bricks of heroin, but that in the

“context of the call” and the stamp bags seized from Mishra, joints means stamp bags.

App. 1048–49. To the extent that this statement precludes finding that “joints” was a

code word, but see Gibbs, 190 F.3d at 211 (“It was within the scope of [the agent’s]

expertise to explain . . . in specific contexts . . . that to ‘hit’ someone meant to page them

on a beeper, that ‘on post’ meant ‘ready and waiting . . . .’” (emphasis added)), the error

is harmless as explained above.

       As to Warfield’s interpretation, based on the fact that Bush told Wheeler to buy

the same color stamp bags as he had, that Bush and Wheeler were “working together,”

defense counsel did not object, so we review for plain error. App. 1049. Given

Warfield’s admission as an expert in the field of illegal drug trafficking, and his

explanation that drug traffickers want their stamp bags to be “unique” and “different from

everyone else” so that their drugs are not confused with a competitors, App. 1033, it was

within the scope of his expertise to opine that where a drug trafficker does not care that

someone else is using the same bag as he is, it indicates that they are not competitors.

Although in Gibbs we noted concern regarding an agent’s theoretical testimony that “in

                                              15
light of the meanings he has attributed to certain conversations, a defendant has played a

certain role in . . . a conspiracy,” we noted that so long as the expert “has not explicitly

testified about a defendant’s intent, courts have been reluctant to exclude the expert’s

testimony.” 190 F.3d at 212. Here, Warfield never explicitly opined that by “working

together” Wheeler had evidenced the intent necessary to join the charged Bush–Mishra

conspiracy. That Bush and Wheeler were working together is just as consistent with

finding a buyer–seller relationship, a separate conspiracy, or a mere friendship. The

opinion did not impermissibly reach the question of the purpose of that collaboration,

which was left for the jury to decide. In any event, if Warfield’s testimony strayed

somewhat beyond that line, the error was not plain or obvious.

       Warfield did, however, exceed the scope of his expertise by interpreting messages

between Wheeler and Bush that were simply vague, rather than coded, and which could

just as well have referred to legal activities. Interpreting Wheeler’s text to Bush that he

was “takin a trip,” and that Bush should “hold it down” and “be safe,” Warfield explained

that based on his “experience and listening to thousands of calls over Title III wiretaps,”

“takin a trip” could have various meanings: it “could mean taking a trip or it could mean

I’m going to re-up . . . [m]ean[ing] going to obtain additional quantity of whatever drug

you’re selling.” App. 1043–44. Warfield went on that “hold it down” meant “handle

your business until I get back, meaning continue to sell until I get back,” and that “be

safe” meant “don’t get caught.” App. 1044.



                                              16
       In Gibbs, we held that expert testimony “is relatively uncontroversial when it

permits a government agent to explain the actual meanings of coded words,” but that

such testimony concerning (potentially) drug-related meanings of phrases like “tonight is

the night” and “got to do it tonight” was improper because “[u]nlike a word like ‘jawn,’

which would not be familiar to most jurors,” those phrases “contain[] no intrinsic code

that a jury would be unable to understand.” 190 F.3d at 211–12. We concluded that “[i]t

was the function of the jury, which heard all of the relevant tape recordings, to determine

what these phrases meant in the context of the surrounding sentences.” Id. at 213.

       Because, like in Gibbs, “the only purpose of [Warfield’s] testimony was to bolster

the government’s allegations” that Wheeler was Bush’s drug supplier, id., the District

Court abused its discretion by failing to exclude the testimony concerning the meaning of

“hold it down” and “be safe,” which are phrases that are not beyond the ken of a

reasonable juror. Cf. Jackson, 849 F.3d at 554 (concluding that phrases like “you can go

ahead and send him” were clear and so a witness’s drug-related explanation “provided

unhelpful argument in the guise of evidence”). We now once again stress that trial courts

must be vigilant to the danger that when an expert purports to interpret vague language

that may not be coded, they are prone to offer an explanation falling within the subject

matter of their expertise, regardless of whether the conversation’s participants meant the

words to bear that meaning. An expert brought to interpret drug code might give a drug-

related meaning to every phrase he or she interprets, thereby circularly interpreting all the

exchanges as drug-related merely by virtue of their appearance in a drug trial. On the

                                             17
other hand, regarding “taking a trip,” because Warfield clearly explained that it could

have an innocuous meaning, he did not usurp the jury’s function and the District Court

did not abuse its discretion by permitting the testimony.

       The District Court’s error in permitting Warfield to testify regarding the meaning

of “hold it down” and “stay safe” was, however, harmless. First, defense counsel

effectively cross-examined Warfield about his statements, and elicited his agreement that

“taking a trip,” “hold it down,” and “be safe” could just as well carry no illicit meaning at

all. See Fuentes v. Reilly, 590 F.2d 509, 511 (3d Cir. 1979) (identifying no reversible

error as to expert’s improper testimony where he “was cross-examined at length” and his

testimony was rebutted). Second, the Government never repeated Warfield’s improper

interpretations of “hold it down” or “be safe.” Rather, the Government reiterated that

Warfield had testified that the message “could mean several things; but one thing it could

mean in the context of a drug distribution conspiracy is that he’s going down to re-up.”

App. 1158. The Government did not add that Wheeler was telling Bush to continue

selling drugs or not to get caught; the information it did convey was that Warfield had

offered a possible explanation for the phrase and that the jury was charged with deciding

which interpretation was right. See, e.g., United States v. Cafaro, 455 F.2d 323, 327 (2d

Cir. 1972) (concluding that improper testimony that “was not referred to in any later

testimony and was not mentioned in the prosecutor’s summation, was harmless error”).

Third, the District Court instructed the jury that Warfield’s testimony “should receive

whatever weight you think appropriate given all of the other evidence in the case,” App.

                                             18
1008. Cf. United States v. Dowling, 855 F.2d 114, 124 (3d Cir. 1988) (holding improper

prior bad acts testimony harmless where court instructed the jury on testimony’s limited

value, the prosecutor noted its limited purpose, and the defense stressed defendant was

acquitted).

       Considering Warfield’s assertion that the text message could have carried a non-

illegal meaning — a view reiterated by both the Government and defense in summation

— his improper testimony would merely have provided the jury with a potential

interpretation, which they then could assess, per the court’s instructions, in light of the

other evidence in the case. That evidence included testimony that Wheeler had no job

and no obvious income to support a pleasure-trip to Florida (a heroin gateway); that he

had discussed buying stamp bags for Bush; and that he spent hours at a time in Bush’s

heroin lab, which he could access with his own remote to Bush’s garage. A rational juror

would thus very likely conclude on their own that the discussion was drug-related, and

Warfield’s testimony would not have overcome their independent analysis or judgment.

                                            IV.

       Wheeler next argues that the evidence presented at trial was insufficient to support

his conviction, which he asserts was based on inferences not supported by the evidence,

or at least insufficient to support the finding that the charged conspiracy involved a

kilogram or more of heroin. We again disagree.

       In considering challenges to the sufficiency of the evidence we “review the record

in the light most favorable to the prosecution to determine whether any rational trier of

                                              19
fact could have found proof of guilt[] beyond a reasonable doubt.” United States v.

Caraballo-Rodriguez, 726 F.3d 418, 430 (3d Cir. 2013) (en banc) (quoting United States

v. Brodie, 403 F.3d 123, 133 (3d Cir. 2005)). Reflecting on the totality of the evidence,

we “ask whether it is strong enough for a rational trier of fact to find guilt beyond a

reasonable doubt.” Id. (quoting United States v. Boria, 592 F.3d 476, 480 (3d Cir. 2010)).

       To prove the existence of a conspiracy, the Government must establish beyond a

reasonable doubt that the conspirators shared a unity of purpose, intended to achieve a

common illegal goal, and had agreed to work toward that goal. Id. at 425. Because

conspiracies, by their very nature, are secretive, the prosecution can make its case based

entirely on circumstantial evidence: “A case can be built against the defendant grain-by-

grain until the scale finally tips.” Id. at 431 (quoting United States v. Iafelice, 978 F.2d

92, 98 (3d Cir. 1992)). So long as reasonable inferences of guilt bearing a “logical or

convincing connection to established fact” may be derived therefrom, id. at 426 (quoting

United States v. Cartwright, 359 F.3d 281, 291 (3d Cir. 2004)), it is irrelevant whether

the evidence is categorized as “direct” or “circumstantial,” id. at 431. Where such

inferences may be drawn, a reviewing court may not “[r]evers[e] the jury’s conclusion

simply because another inference is possible — or even equally plausible” because on

review for sufficiency of the evidence “[t]he evidence does not need to be inconsistent

with every conclusion save that of guilt if it does establish a case from which the jury can

find the defendant guilty beyond a reasonable doubt.” Id. at 432 (quoting United States

v. Cooper, 567 F.2d 252, 254 (3d Cir. 1977)).

                                              20
                                             A.

       Wheeler argues that the Government’s case was wanting because, despite hours of

wiretaps and video surveillance, the Government failed to present any direct evidence of

Wheeler’s participation in the charged conspiracy, and that the circumstantial evidence

could not support such an inference. Wheeler challenges the inferences derived from (1)

the heroin in his car, (2) the “joints” call, and (3) the drugs at Mills Avenue.

                                             1.

       The Government argued at trial that the pure heroin found in Wheeler’s car

showed that Wheeler was Bush’s supplier because heroin of that purity would not be sold

on the street, but rather would be twice-diluted to a purity of around 24 percent. The

heroin found in Bush’s basement were variously at purities of 43 percent (having been

diluted once) and 26 to 28 percent (twice diluted). The evidence thus suggested Wheeler

was supplying the pure heroin (which had to be procured from outside of Pittsburgh) to

Bush for distribution. Wheeler argues that this inference was undermined by the fact that

the heroin in his car contained mannitol, whereas the cut heroin in Bush’s basement did

not, and that Bush was recorded asserting that he would not use mannitol as a diluent

because it would “fuck . . . up” his heroin recipe. Supp. App. 69.

       The evidentiary support for Wheeler’s claim — and for the Government’s retort

that the drugs in Bush’s basement did, in fact, contain mannitol — is somewhat complex.

The Government at trial presented the testimony of Tara Rossy, a forensic chemist with

the DEA, who reviewed the various tests she performed on the seized drugs. As the

                                              21
Government clarified at oral argument, the prosecutor questioning Rossy relied as a

roadmap on exhibit DEA 21, a summary chart prepared for the prior Bush–Mishra trial,

which aggregated the results of all the drugs tested, but which — because it was not at

issue in that trial — did not indicate that any of the drugs found in Bush’s basement

contained mannitol. Accordingly, when the prosecutor walked Rossy through the

different tests she performed, he failed to elicit that mannitol had been detected in the

samples. At the end of Rossy’s testimony, the prosecutor attempted to publish DEA 21,

at which point he noticed his error and retracted it in favor of DEA 21A, which he

asserted was the corrected and complete chart. Unlike DEA 21, DEA 21A did list

mannitol as present in each of the samples found in Bush’s basement. Wheeler objected

to the admission of DEA 21A because it did not reflect Rossy’s testimony. In response to

further questioning, however, Rossy reviewed DEA 21A and testified that it accurately

reflected her testimony, and so the District Court admitted the chart as evidence, noting

that Wheeler could cross-examine Rossy to dispute the chart’s accuracy. Wheeler,

however, did not do so and does not challenge the admission of the chart as violating

Federal Rule of Evidence 1006. Thus, to the extent that the chart was improperly

admitted, the question is not properly before us, and in any event, Wheeler’s failure to

cross-examine Rossy deprives us of the ability to question whether the chart was indeed

an accurate reflection of her lab tests.

       Wheeler asserts that because the District Court instructed the jury that “[t]he charts

and/or summaries are not themselves evidence or proof of any facts” and that if they “do

                                             22
not correctly reflect the evidence in the case, you should disregard them and determine

the facts from the underlying evidence,” App. 1123, the jury could not have relied on the

inclusion of mannitol in the chart where it was not established by Rossy’s testimony.

However, given that Rossy explicitly adopted the summary as reflecting her testimony

and Wheeler failed to expose any inconsistency through cross-examination, a reasonable

jury could have accepted DEA 21A at face value. See United States v. Radtke, 799 F.2d

298, 305 (7th Cir. 1986) (concluding that defendant “in effect conceded the accuracy of

the information on [the exhibit] as he never questioned [the witnesses] concerning the

accuracy of the information thereon”). Accordingly, the jury could reasonably have

relied on the contents of DEA 21A to reach the conclusion that all the heroin in Bush’s

basement did, in fact, contain mannitol. Although in light of Rossy’s testimony they

perhaps could have reached another conclusion, we cannot entertain “hypothetical[]”

considerations of what might have occurred had we been “ourselves in[] the jury room

for deliberations.” Caraballo-Rodriguez, 726 F.3d at 432. In the light most favorable to

the Government, the jury could reasonably have concluded — given his presence in

Bush’s drug lab and video of him bringing bags inside — that Wheeler was bringing pure

heroin to Bush to dilute for resale. Indeed, if the jury accepted DEA 21A, then Bush’s

refusal to use mannitol works sharply against Wheeler, because the only explanation for

the presence of mannitol in Bush’s drugs would be that the pure heroin Bush was diluting

already contained mannitol. As noted, the relatively pure heroin found in Wheeler’s car

contained mannitol.

                                           23
                                           2.

       Wheeler’s next contention is that because no brown stamp bags were found in

Bush’s home during the March 14, 2012 search, it would be unreasonable to infer, based

on the January 25, 2012 call during which Wheeler seemed to know that Bush was using

brown “joints,” that Wheeler was aware of Bush’s operation and thus that they were

working together. Moreover, he asserts that if “joints” means stamp bags, then the fact

that Wheeler was purchasing stamp bags from someone other than Mishra shows that

Bush did not trust Wheeler with his source of paraphernalia.

       Again, Wheeler simply points to a possible reasonable inference that the jury

might have drawn from the evidence, but does not show that the evidence compels that

inference or renders implausible the opposite inference. A reasonable jury could have

concluded that in the month and a half between the January call and the March search,

Bush used up the brown stamp bags that he had. Indeed, his shortage of stamp bags

would be why Wheeler was purchasing more. Moreover, the evidence shows that during

Bush’s December 5, 2011 call with Mishra, Mishra indicated that he was low on stamp

bag inventory and was simultaneously trying to reduce his inventory because of pressure

from police. It would thus be consistent with the evidence for the jury to conclude that

Bush was using up his brown stamp bags; could not at the time of his January call with

Wheeler (less than two months after his conversation with Mishra) acquire more bags

from Mishra; and did not thereafter buy more brown bags, but instead got more gold or



                                            24
white bags. Thus, that Wheeler was not going to Mishra would not be indicative of a

lack of trust, but instead of Wheeler’s knowledge that Mishra was low on stamp bags.

       In conjunction with the evidence showing the Bush trusted Wheeler enough to

(1) give him a remote control to his garage (and thereby unimpeded access to his drug

lab); (2) allow him to stay unsupervised in his drug lab (which was small, filled with

paraphernalia, and smelled strongly of chemicals, thereby making it all-but-impossible

that Wheeler would be unaware of the room’s purpose); (3) allow him to purchase the

same color stamp bags as he had, in distinction to his eruption when he thought Mishra

had sold the same bags to a rival dealer; and (4) call him the “most important n***a in

[his] life,” a reasonable jury could infer Wheeler’s participation with Bush in a drug

conspiracy. At the very least, a reasonable jury could not conclude merely from

Wheeler’s purchase of stamp bags from someone other than Mishra that there was a lack

of trust undercutting an inference that Wheeler and Bush were in a conspiracy.

                                            3.

       Wheeler’s final argument regarding sufficiency is that the Government’s claim

that the Mills Avenue apartment was Wheeler’s “stash house” where the drugs found in

his car came from, is an unreasonable inference unsupported by the evidence, given that

he was only seen at the apartment once during the surveillance period. We need not

delve too deeply into this issue, because Wheeler has failed to explain how this argument

casts any doubt on his conviction. Although presumably, the jury might have concluded

based on Wheeler’s access to the drugs at Mills Avenue that he was involved in the drug

                                            25
trade, this inference is just as — if not more — strongly raised by the exceedingly pure

heroin found in his car and the other evidence discussed above. It is highly unlikely that

the evidence from Mills Avenue swayed the jury in deciding the basic question of

whether Wheeler was even a participant in the conspiracy.

       Wheeler more deliberately argues this point as part of his alternative argument that

the evidence did not support finding that the conspiracy involved one kilogram or more

of heroin. He contends that because there was no evidence that he had control of the

Mills Avenue drugs, those quantities of drugs could not be counted as part of the

conspiracy total, and without the heroin found at Mills Avenue, the heroin in Bush’s

basement and Wheeler’s car did not add up to one kilogram. Again, whatever merit there

is to this claim, we need not dwell on it, because even excluding the Mills Avenue drugs,

there was ample evidence before the jury to conclude that the conspiracy involved one

kilogram or more of heroin.

       The jury saw evidence that roughly every month Bush ordered two boxes of stamp

bags from Mishra and that such a quantity of stamp bags would hold 1.5 kilograms of

heroin. Accordingly, the jury could have reasonably concluded based only on this

evidence that Bush was selling around 1.5 kilograms of heroin per month. The

Government may “prove the guilt of one defendant through the acts of another committed

within the scope of and in furtherance of a conspiracy of which the defendant was a

member, provided the acts are reasonably foreseeable as a necessary or natural

consequence of the conspiracy.” United States v. Lopez, 271 F.3d 472, 480 (3d Cir.

                                            26
2001). The jury was appropriately instructed concerning this standard. The jury could

have reasonability concluded that Wheeler was a member of the conspiracy for a few

months, at least, and thus that even excluding the Mills Avenue drugs, Wheeler was

involved in a conspiracy that foreseeably distributed one kilogram or more of heroin.

                                            V.

       Wheeler next argues that under the trespass theory of the Fourth Amendment

articulated in United States v. Jones, 565 U.S. 400 (2012) and Florida v. Jardines, 569

U.S. 1 (2013), the officers’ use of a key seized from Wheeler first to enter the apartment

complex at 500 Mills Avenue and then to ascertain which apartment Wheeler had access

to by testing the key in each apartment’s lock, constituted warrantless searches that were

per se unreasonable, requiring the suppression of the evidence resulting therefrom. We

conclude that Wheeler has waived the Jones–Jardines theory by failing to raise it at trial

and that to the extent he presses a claim based on the reasonable expectation of privacy

principles announced in Katz v. United States, 389 U.S. 347 (1967), his argument fails.

                                            A.

       In this Circuit, “suppression issues raised for the first time on appeal are waived

absent good cause under Rule of Criminal Procedure 12,” and Rule 52’s plain error rule

does not apply. United States v. Rose, 538 F.3d 175, 177 (3d Cir. 2008). Merely “raising

an issue in the District Court is insufficient to preserve for appeal all arguments bearing

on that issue. Instead, to preserve a suppression argument, a party must make the same

argument in the District Court that he makes on appeal.” United States v. Joseph, 730

                                             27
F.3d 336, 341 (3d Cir. 2013). As applied here, Wheeler asserted before the District Court

that the key-insertion was a search in violation of the Fourth Amendment, but did not

articulate a more specific theory within the Fourth Amendment. At the hearing, defense

counsel accepted as controlling the discussion of Wheeler’s reasonable expectation of

privacy in the lock. At no point — in Wheeler’s motion, at the hearing, or in his motion

for reconsideration — was a trespass theory raised. Wheeler contends that the trespass

theory was not waived because he broadly argued that the key-insertion violated the

Fourth Amendment. But as explained, such a general legal conclusion is not tantamount

to preserving the specific legal theory in support of the conclusion. Having failed to raise

the trespass theory, it is waived. See Rose, 538 F.3d 183.

       Wheeler has not articulated good cause for his failure to raise this claim before the

District Court. His sole explanation is that it was the Government who provided the

District Court with the Katz line of case law, which Wheeler asserts is outdated.

However, Wheeler cannot establish good cause based on the District Court’s reliance

upon the Government’s theory, where Wheeler failed to present any authority to the

District Court in support of his suppression argument and then failed to apprise the

District Court of the trespass theory either at argument or upon his motion for

reconsideration.

                                            B.

       In a terse footnote, Wheeler asserts that the case could be resolved under

reasonable expectation of privacy principles. Wheeler Br. 71 n.19. As a general matter,

                                            28
“arguments raised in passing (such as, in a footnote), but not squarely argued, are

considered waived.” John Wyeth & Bro. Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070,

1076 n.6 (3d Cir. 1997). But treated on the merits, the claim is unavailing. This Court

has explicitly held that “a resident lacks an objectively reasonable expectation of privacy

in the common areas of a multi-unit apartment building with a locked exterior door.”

United States v. Correa, 653 F.3d 187, 190–91 (3d Cir. 2011). Wheeler makes no

attempt to reckon with this precedent. Concerning the key-insertion, Wheeler’s citation

to Justice Kagan’s concurrence in Jardines, which asserts that that case (which involved a

dog sniff on the defendant’s front porch) could have been resolved on the basis of

Jardines’ reasonable expectations of privacy, sheds no light on whether an individual has

any reasonable expectation of privacy to the fact that a key works with his home’s lock.

Moreover, our sister Courts of Appeals who have addressed the issue under the

reasonable expectation of privacy theory have concluded that inserting a key into a lock

is either not a search at all, or else so minimal an invasion of privacy that a warrant is not

needed. See, e.g., United States v. Thompson, 842 F.3d 1002, 1008 (7th Cir. 2016);

United States v. Moses, 540 F.3d 263, 272 (4th Cir. 2008); United States v. Salgado, 250

F.3d 438, 456–57 (6th Cir. 2001); United States v. Lyons, 898 F.2d 210, 212–13 (1st Cir.

1990); United States v. $109,179 in U.S. Currency, 228 F.3d 1080, 1087–88 (9th Cir.

2000). Again, Wheeler makes no argument concerning why those cases were wrongly

decided under a reasonable expectation of privacy theory, so cannot prevail on this claim.

                                            VI.

                                              29
       Wheeler next argues that the evidence presented at trial raised the inference that

there were multiple conspiracies and that the District Court erred by refusing to instruct

the jury that they must find that Wheeler was a member of the charged conspiracy as

opposed to some other conspiracy. We disagree.

       The evidence that Wheeler asserts could have formed the basis of a multiple

conspiracies instruction related to whether Mishra was involved in a conspiracy to sell

paraphernalia apart from his conspiracy with Bush to sell heroin. A district court may

refuse to instruct on multiple conspiracies if “there is insufficient evidence to support

such an instruction.” United States v. Greenidge, 495 F.3d 85, 93 (3d Cir. 2007). And

“‘even if a multiple conspiracies charge should have been given, reversal on appeal is not

automatic.’ The convictions cannot be vacated unless appellants show ‘both the

likelihood of multiple conspiracies having existed, and substantial prejudice resulting

from the failure to give the requested charge.’” Id. at 95 (citation omitted) (quoting

United States v. Barr, 963 F.2d 641, 650 (3d Cir. 1992)).

       As the District Court noted, there was simply no evidence before the jury of

multiple conspiracies. Wheeler relies on the fact that the Government in a separate trial

charged Mishra with a conspiracy to sell drug paraphernalia, and on defense counsel’s

argument at trial that the evidence could have supported the view that Bush was reselling

stamp bags purchased from Mishra for profit, rather than using them in his heroin

distribution business, such that there was a separate Bush–Mishra paraphernalia

conspiracy. But no witnesses in Wheeler’s trial agreed that there was a separate

                                             30
paraphernalia conspiracy and the jury was never made aware that Mishra was later

charged with this separate conspiracy. See United States v. Curran, 20 F.3d 560, 572 (3d

Cir. 1994) (“The determination of whether an instruction on single or multiple

conspiracies must be submitted to the jury rests on the facts developed during the trial.”).

The jury could not have erroneously found Wheeler to be a member of the heroin

conspiracy on the basis of his interaction with paraphernalia, conduct the jury did not

know was illegal.

       In any event, the hypothetical existence of a separate paraphernalia conspiracy,

even if supported by the record, would not have permitted the jury improperly to convict

Wheeler of conspiracy to distribute one kilogram of heroin as opposed to some lower

quantity, because that paraphernalia conspiracy would have involved no additional heroin

to aggregate with the heroin involved in the charged conspiracy. Accordingly, to the

extent that the paraphernalia sales were the object of a separate conspiracy involving

Bush and Mishra — a conspiracy that Wheeler either was not involved in or which had a

separate object from the heroin conspiracy — there is no prejudice (much less, substantial

prejudice) in combining them together into a single conspiracy, given that any evidence

regarding paraphernalia had no impact on Wheeler’s conviction.

                                           VII.

       Wheeler objects that the District Court abused its discretion by allowing the

Government to present as evidence the stamp bags, diluents, cash, and other drug

paraphernalia that were seized from Mishra’s home in February 2013, nearly a year after

                                             31
Bush and Wheeler’s arrests ended the charged conspiracy. Because Mishra was alleged

to have sold drug materials to multiple individuals, Wheeler argues that the after-

discovered evidence was not relevant to prove that Mishra was involved in a conspiracy

with Bush or Wheeler from a year earlier, and moreover that the admission of the

evidence violated Federal Rule of Evidence 403 because its prejudicial value far

outweighed its probative value. Although the admission of cash found at Mishra’s home

presents a closer issue, we conclude that the District Court did not abuse its discretion.

       Under Federal Rule of Evidence 401, “[e]vidence is relevant if . . . it has any

tendency to make a fact more or less probable than it would be without the evidence.”

The standard is “not high.” Carter v. Hewitt, 617 F.2d 961, 966 (3d Cir. 1980). Evidence

is not irrelevant merely because it arises post-conspiracy, particularly when the evidence

sheds light on a defendant’s intent. See Lutwak v. United States, 344 U.S. 604, 617

(1953). Where the evidence may “giv[e] rise to reasonable inferences of fact” which are

central to the determination of the case, there is “no bright line rule for determining when

evidence is too remote to be relevant.” Ansell v. Green Acres Contracting Co., 347 F.3d

515, 525 (3d Cir. 2003). Such evidence is properly admitted and “[t]he passage of time

and purportedly changed circumstances [are] proper issues for counsel to argue to the

jury, and for the jury to consider in weighing the evidence.” Id.

       Concerning the stamp bags, the “joints” call was one of the central pieces of

evidence in the Government’s case, and the fact that Mishra was found in 2013 to have

stamp bags matching the colors discussed on the call makes it more probable that Bush

                                             32
and Wheeler were in fact discussing the purchase of stamp bags. Along with Wheeler’s

knowledge of the kind of stamp bags that Bush was at the time using, this evidence gives

rise to the inference that Bush and Wheeler were engaged in a conspiracy to distribute

drugs, and so is relevant. Wheeler’s challenge that the time-lapse renders the evidence

irrelevant is unpersuasive. The evidentiary import of the stamp bags is not limited to the

possibility that these were the bags ordered by Bush — although the jury was free to

reach that conclusion — because it substantiates the Government’s argument that gold

and white “joints” in the call refer to stamp bags, which shows that Wheeler was engaged

in drug-related activities with Bush and had the requisite intent to join the Bush–Mishra

conspiracy. See Lutwak, 344 U.S. at 617. That the bags might have been purchased after

the close of the conspiracy or for other clients does not undercut their probative value.

       The diluents and drug paraphernalia were likewise relevant to the Government’s

case, which asserted that Wheeler was the person who provided the money to Bush to

make his purchases from Mishra and who warned Bush that Mishra’s store was under

surveillance. If the jury believed that Wheeler was that person, the fact that Wheeler may

never have met Mishra is irrelevant because he would have been aware of, and interested

in, Mishra’s role in the conspiracy. See United States v. Castro, 776 F.2d 1118, 1124 n.4

(3d Cir. 1985) (recognizing a conspiracy where members do “not have any direct

relations with one another” where they are “aware of one another and have done

something in furtherance of a single, illegal enterprise”). The items seized from Mishra

would show that Mishra was indeed trafficking in the diluents that Bush and Mishra

                                             33
spoke about on the phone and that Mishra was in possession of the same types of drug

paraphernalia found in Bush’s lab, which is probative of Mishra’s involvement in a drug

conspiracy. Although, like the stamp bags, it is possible that these were not items

earmarked for Bush, it still makes it more likely that the Bush–Mishra discussions were

related to the carrying out of a drug conspiracy, in which Wheeler was allegedly a

participant. Establishing the existence of the Bush–Mishra conspiracy was important to

the case against Wheeler, because “certain types of circumstantial evidence become

substantially more probative if it can be established that a conspiracy existed and the only

remaining question is whether the defendant was a part of it.” United States v. Pressler,

256 F.3d 144, 151 (3d Cir. 2001). Thus, by showing that an object of the Wheeler–Bush

relationship was Bush’s illegal trade with Mishra, an inference was raised that Wheeler

was a member of that conspiracy to distribute heroin. As the District Court noted, it was

up to the jury to decide what weight to give to the after-discovered evidence and to

determine whether the seized evidence could be “reasonably connected to” the charged

conspiracy involving Wheeler that “terminated in 2012.” App. 324.

       The cash poses a more difficult issue. Mishra was found with nearly one million

dollars in cash upon his arrest. Wheeler argues that this was not relevant to the charged

conspiracy, given that nearly a year had elapsed, during which period Mishra was still in

the drug trade. We disagree with the Government’s contention that the existence vel non

of the cash is relevant to Mishra’s stake in the charged conspiracy, as it is untethered

from any particular sales. Nevertheless, the amount of cash was relevant to show that, at

                                             34
least at the time of his arrest, Mishra was profitably involved in the drug trade, making it

more probable that he was also engaged in the drug trade with Bush a few months earlier.

       Although we recognize the possibility that after seeing so much cash, a juror might

conclude that Mishra was involved in some wrongdoing and therefore — based on the

image alone — that Wheeler was, too, our sister courts have concluded on similar facts

that “the sight of cash itself (unlike, for example, the sight of a victim of a gruesome

murder) is an everyday occurrence” that would not prejudice jurors against the defendant,

especially given the large amounts of cash inherent in the drug sales discussed at trial.

United States v. Davis, 838 F.2d 909, 921–22 (7th Cir. 1988). In any event, Wheeler has

not properly preserved the Rule 403 claim by raising it only in passing and merely

restating the language of the rule. Throw-away assertions of this type, devoid of legal or

factual development, are forfeited. See Barna v. Bd. of Sch. Dirs., 877 F.3d 136, 145 (3d

Cir. 2017).

                                           VIII.

       For the foregoing reasons, we will affirm.




                                             35